Mr. Justice Matchett dissenting: I agree with what is said in the foregoing opinion as to the application for receiver being addressed to the sound legal discretion of the court, that it is a high and extraordinary remedy to be exercised. with care and caution. It should never be used as a means of oppression, but where, as here, the mortgagor conveys the rents, issues and profits as additional security, where it is made to appear that a substantial default in payment of principal and interest has been made, and that the mortgagor has conveyed to a third party the equity of redemption, and where such holder is collecting the rents and profits which have been so assigned as secured, it seems obvious to me that unless a receiver is appointed to collect the rents, the same will be dissipated, the security taken destroyed and the contract of the parties practically abrogated. I think that where such a showing is made it is then for the defendant to present to the court facts, if such facts exist, which will satisfy the court that the appointment of a receiver is inequitable. Defendants here did not do this. They had notice, but they did not appear. The holder of the equity in this case is not the mortgagor but is one to whom the mortgagor has conveyed and who now under this ruling, although he did not appear to object after notice, is to be allowed to take the rents which his predecessor had pledged to secure the indebtedness. I cannot see equity in this nor facts which could appeal to a court of conscience. On the' contrary, it seems to me that the ruling adopted gives opportunity to the speculator on the equity to get that to which he has no right either at law or in equity. Justices of the Appellate Court specially concurring: We concur in the holding of the majority opinion that, even though the trust deed conveys the rents and profits as security and provides that a receiver of the premises may be appointed upon default in the payment of any of the indebtedness, a receiver should not be appointed solely upon the allegations of a bill to foreclose that there is such a default and a general allegation that the security is scant. We also concur in the holding that the burden is upon the applicant for a receiver to present facts by verified bill, petition or by evidence showing the necessity for such an appointment. Martin M. G-ridley Kickham Scanlan Otto Keener Hugo M. Friend Francis S. Wilson Oscar Hebel.